Citation Nr: 9905872	
Decision Date: 03/02/99    Archive Date: 03/11/99

DOCKET NO.  96-20 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to dependency and indemnity compensation under 38 
U.S.C.A. § 1151 (West 1991 & Supp. 1998) for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1969 to June 
1971.  He died on May [redacted], 1994, and the appellant 
is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  The Board remanded this case to the 
RO for further development in June 1997, and the case has 
since been returned to the Board.


FINDINGS OF FACT

1.  The veteran died on May [redacted], 1994 at the age of 
43; the immediate cause of death was sepsis, and the 
veteran's death certificate lists bacterial endocarditis 
and a pharyngeal abscess as underlying causes and chronic 
alcoholism as a significant condition contributing to death.

2.  There is no competent medical evidence of a nexus between 
the cause of the veteran's death and treatment received from 
the VA.


CONCLUSION OF LAW

The claim of entitlement to dependency and indemnity 
compensation under 38 U.S.C.A. § 1151 (West 1991 & Supp. 
1998) for the cause of the veteran's death is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1998).  Entitlement to service connection for 
the cause of a veteran's death is warranted where a 
disability of service origin caused, hastened, or 
substantially and materially contributed to the veteran's 
death.  38 U.S.C.A. § 1310(b) (West 1991); 38 C.F.R. § 3.312 
(1998).  The death of a veteran will be considered as having 
been due to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312 (1998).  
The principal cause of death is one which, singly or jointly 
with some other condition, was the immediate or underlying 
cause of death or was etiologically related thereto.  38 
C.F.R. § 3.312(b) (1998).  A contributory cause of death is 
one that contributed substantially or materially, combined to 
cause death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c) (1998).

Moreover, when a veteran suffers additional disability or 
death as the result of hospital care, medical or surgical 
treatment, or an examination furnished by the VA, benefits 
are payable in the same manner as if such disability, 
aggravation, or death were service-connected.  38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1998); 38 C.F.R. § 3.358 (1998).  
For claims filed prior to October 1, 1997, a claimant is not 
required to show fault or negligence in medical treatment.  
See Brown v. Gardner, 115 S.Ct. 552 (1994).  But see 38 
U.S.C.A. § 1151 (West 1991 & Supp. 1998) (indicating that a 
showing of negligence or fault is necessary for recovery for 
claims filed on or after October 1, 1997).

However, the initial inquiry before the Board is whether the 
appellant has submitted a well grounded claim, as is required 
under 38 U.S.C.A. § 5107(a) (West 1991).  A well grounded 
claim is one that is plausible, capable of substantiation, or 
meritorious on its own.  See Murphy v. Derwinski, 1 Vet. App 
78, 81 (1990).  While such a claim need not be conclusive, it 
must be supported by evidence; a mere allegation is not 
sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  In cases such as this, where the determinative issue 
is one involving medical causation, competent medical 
evidence in support of the claim is required for the claim to 
be well grounded.  See Caluza v. Brown, 7 Vet. App. 498, 504 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In 
the absence of evidence of a well grounded claim, there is no 
duty to assist the appellant in developing the facts 
pertinent to her claim, and the claim must be denied.  Epps 
v. Gober, 126 F.3d 1464, 1468-69 (1997).

The veteran's death certificate indicates that he died at the 
Muskogee VA Medical Center (VAMC) on May [redacted], 1994 at 
the age of 43.  This death certificate lists sepsis as the 
immediate cause of the veteran's death.  Bacterial endocarditis 
and a pharyngeal abscess are listed as underlying causes of death, 
and chronic alcoholism is listed as a significant condition 
contributing to death. 

The veteran was hospitalized at the Topeka, Kansas VAMC from 
March 29 to April 8 in 1994 for psychiatric symptomatology 
and substance abuse.  A physical examination upon admission 
revealed normal sinus rhythm, no cardiomegaly, and mild 
inspiratory rhonchi and scattered wheezing in the upper lobes 
of the apices bilaterally; otherwise, the lungs were 
auscultated as normal.  The abdomen was flat and soft, with 
no palpable rigidity, masses, or visceromegaly.  A rectal 
examination showed prostatic enlargement without any nodules 
but was otherwise normal.  The extraction of the right 
testicle was also noted.  Laboratory testing revealed several 
abnormal findings, including a red blood count of 3.97 and 
hemoglobin of 13.3.  Drug screening was positive for 
marijuana, opiates, and propoxyphene.  Discharge diagnoses 
included chronic and continuous alcohol abuse; chronic and 
episodic Demerol abuse; chronic marijuana abuse; a history of 
polydrug abuse; alcohol amnestic syndrome; a history of 
delirium tremens, convulsion, and withdrawal associated with 
alcohol and drug abuse; and depression of unknown type.  

The veteran was subsequently admitted to the Muskogee VAMC on 
April 26, 1994 for confusion, disorientation, and sickness.  
An examination upon admission revealed blood pressure of 
90/56, a pulse of 122, respiration of 22, and a temperature 
of 99.2.  Mild scleral icterus was noted.  The lungs were 
clear to percussion and auscultation.  The abdomen was soft, 
and no masses or megaly were palpable.  The abdomen was 
nontender, and no ascites was noted.  Blood cultures grew 
staphylococcal aureus and streptococcus mitis, both of which 
were noted to be sensitive to ampicillin sulbactam.  Because 
of the veteran's gastrointestinal bleeding and confusion, he 
was admitted to the medical intensive care unit; he did not 
experience any further gastrointestinal bleeding after H2 
blocks were begun and a nasogastric tube was placed with 
gastric lavage.  The veteran's clinical course was described 
as one of gradual deterioration, and he lapsed into a coma 
and had a minimal response to physical stimuli.  His 
temperature rose to over 101 degrees and could not be 
controlled "with the usual methods."  Also, worsening renal 
and liver functions, without a clear etiology, were noted.  
The report of this hospitalization contains diagnoses of 
sepsis, with subacute bacterial endocarditis; upper 
gastrointestinal bleeding; a history of recurrent 
polysubstance abuse; chronic low back pain, secondary to 
previous surgeries; and PTSD.

An autopsy was performed on the veteran in May 1994.  The 
examiner who conducted this autopsy noted that a stool 
culture from March 1994 grew staphylococcus aureus and that 
blood cultures from April 1994 grew staphylococcal aureus and 
streptococcus mitis.  As such, the veteran had been presumed 
to be septic.  The examiner indicated that gross and 
microscopic autopsy findings showed that the veteran died 
with bacterial endocarditis of the tricuspid and mitral 
valves.  The veteran had seeded the lungs from the tricuspid 
lesion and had multiple, bilateral pulmonary abscesses.  
There was another inflammatory region in the posterior neck 
tissues and the spleen, which showed an infarct.  There was 
passive congestion of the liver and spleen, secondary to the 
involvement of the right side of the heart.  Congestive 
splenomegaly was also noted in sepsis.  Another sign of the 
systemic nature of the infection was small inflammatory foci 
in the kidneys.  In summary, the veteran was noted to have 
died from staph and strep viridans endocarditis, which 
involved both the tricuspid and mitral valves.  The final 
anatomical diagnosis was severe endocarditis of the tricuspid 
and mitral valves, with extensive bilateral pulmonary 
abscesses, a small splenic infarct, a small posterior 
exudate, moderate to marked passive congestion of the liver 
and spleen, and acute septic splenitis.

In March 1995, a VA doctor rendered an opinion to the effect 
that the veteran's death resulted from natural progression as 
a consequence of alcoholism, as opposed to improper care by 
the VA.  However, as there was a question as to whether this 
VA doctor was a member of the local rating board, the Board 
remanded this case back to the RO in June 1997 for an 
additional medical opinion.  In an August 1997 statement, a 
doctor from the Oklahoma City, Oklahoma VAMC indicated that 
he had reviewed the veteran's medical records, and he found 
that the veteran's death did not result from his hospital 
treatment or the failure to recognize endocarditis as the 
underlying problem.  This doctor noted that endocarditis is 
treated with a prolonged (usually six weeks) course of 
antibiotics and, in some circumstances, early surgical 
intervention.  He asserted that, based on the records 
available to him, surgical intervention would not have been 
indicated in the first few days after the veteran's 
bacteremia was recognized.  Also, he noted that some cases of 
infective endocarditis due to viridans streptococci require 
treatment with two antibiotics simultaneously.  The doctor 
found that it was unclear from the records whether 
combination antibiotic therapy would have been indicated in 
the veteran's case.  However, the doctor concluded that the 
veteran's "rapid downhill course" would not have been 
altered by the addition of a second antibiotic.    

The Board has reviewed the foregoing evidence and finds that 
the record contains no competent medical evidence 
establishing any relationship between the cause of the 
veteran's death and the treatment he received from the VA.  
Specifically, there is nothing in any of the veteran's 
medical records to indicate that the manner in which 
diagnoses were rendered or the procedures performed by VA 
medical professionals substantially or materially contributed 
to, or hastened, the veteran's death.  Furthermore, there is 
no competent medical opinion suggesting a nexus between the 
cause of the veteran's death and VA treatment.

Indeed, the statements of the appellant constitute the only 
evidence of record suggesting a nexus between the veteran's 
death and VA treatment.  In her March 1996 Substantive 
Appeal, the appellant asserted that VA doctors erred in 
attending to the veteran's liver problems, rather than to his 
heart problems.  She also noted that a doctor had told her 
that, had an echocardiogram been performed, the veteran would 
have been prescribed "the right antibiotic."

The Board does not doubt the sincerity of the beliefs 
articulated by the appellant regarding the quality of the 
treatment that the veteran received from the VA.  However, 
the Board emphasizes that there simply is no medical evidence 
to support the contention that the veteran's death resulted 
from the failure of VA medical professionals to properly 
diagnose or treat him prior to his death.  As the appellant 
is a layperson not shown to possess the medical training and 
expertise necessary to render a medical opinion, her 
contentions, alone, are insufficient to render this claim 
well grounded.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).
Moreover, a lay account of a physician's statement, 
"filtered as it [is] through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).
 
Therefore, the Board must conclude that the appellant has not 
met her initial burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that her 
claim of entitlement to VA dependency and indemnity 
compensation benefits for the cause of the veteran's death 
under 38 U.S.C.A. § 1151 (West 1991 & Supp. 1998) is well 
grounded.  Since this claim is not well grounded, the VA has 
no further duty to assist the appellant in developing the 
record to support her claim.  See Epps v. Gober, 126 F.3d at 
1467-68 ("there is nothing in the text of § 5107 to suggest 
that [VA] has a duty to assist a claimant until the claimant 
meets his or her burden of establishing a 'well grounded' 
claim").

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that employed by the RO.  The RO 
denied the appellant's claim on the merits, while the Board 
has concluded that the claim is not well grounded.  However, 
the United States Court of Veterans Appeals has held that 
when an RO does not specifically address the question whether 
a claim is well grounded but rather, as here, proceeds to 
adjudication on the merits, there is no prejudice to the 
appellant solely from the omission of the well-grounded-claim 
analysis."  Meyer v. Brown, 9 Vet. App. 425, 432 (1996). 

Furthermore, as the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
appellant's claim well grounded, there is no further duty on 
the part of the VA under 38 U.S.C.A. § 5103(a) (West 1991) to 
notify her of the evidence required to complete her 
application.  See McKnight v. Gober, 131 F.3d 1483, 1484-85 
(Fed. Cir. 1997).  While the Board observes that the 
appellant's representative, in her February 1999 Brief on 
Appeal, asserted that VA treatment records were missing from 
the claims file, the Board notes that the RO requested 
missing records from the Muskogee VAMC in February 1995.

ORDER

A well grounded claim not having been submitted, entitlement 
to dependency and indemnity compensation under 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1998) for the cause of the 
veteran's death is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

